COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Beales and White
PUBLISHED


            Argued at Richmond, Virginia


            ANDREW JOSEPH HAEFELE
                                                                                OPINION BY
            v.     Record No. 0508-21-2                                  JUDGE RANDOLPH A. BEALES
                                                                             OCTOBER 18, 2022
            COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                           Ricardo Rigual, Judge

                           James Joseph Ilijevich for appellant.

                           Leanna C. Minix, Assistant Attorney General (Jason S. Miyares,
                           Attorney General, on brief), for appellee.


                   Andrew J. Haefele appeals from an order of the Circuit Court of Spotsylvania County

            convicting him of two counts of maliciously maiming the livestock of another, in violation of

            Code § 18.2-144, and two counts of conspiring to maliciously maim the livestock of another.1

            On appeal, Haefele contends that the trial court erred in convicting him of violating Code

            § 18.2-144 because he “acted with the permission and consent of the owner of the animals.” He

            also contends that the trial court erred in convicting him of conspiring to maliciously maim the

            livestock of another because “the Commonwealth failed to prove the underlying felony offense.”

                                               I. BACKGROUND

                   “In accordance with familiar principles of appellate review, the facts will be stated in the

            light most favorable to the Commonwealth, [as] the prevailing party at trial.” Gerald v.

            Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

                   1
                     The trial court also convicted Haefele of one count of falsely identifying himself to a
            law enforcement officer, a misdemeanor, and two counts of possession of a Schedule I or II
            controlled substance. Haefele did not appeal these convictions.
(2016)). So viewed, Halie Morgan owned two small goats and kept them on her property in

Spotsylvania County. In May 2020, following several complaints from neighbors, Dena

Slingerland—a Code Enforcement Officer for the Spotsylvania County Zoning Office—

informed Morgan that “the keeping of livestock is a non-permitted use” on her property, given its

zoning. Slingerland instructed Morgan to promptly remove the goats from her property and

offered her assistance in relocating the goats.

       On June 18, 2020, C.P.,2 Morgan’s neighbor, saw Morgan and three men—later

identified as Andrew Haefele, Donald Compton, and Charles McKinney—inside Morgan’s goat

pen. C.P. testified that she saw a man in a white shirt (later identified as Haefele) swinging

“what looked like a two-by-four with spikes wrapped around it” at the goats “as if it was a bat.”

While Haefele “continued to swing at the goats,” C.P. saw Morgan order her two dogs to attack

the goats, and she observed McKinney standing “a little further back.” C.P. also observed

Compton recording the brutal attack on his cell phone, and C.P. herself recorded on her cell

phone some of what she was viewing.

       Another neighbor, M.J., also “heard a ruckus out back” and observed “someone swinging

some sort of object” in Morgan’s backyard. He reported the group’s activities to “Spotsylvania

County law enforcement,” and a short time later, Deputy A. Mele of the Spotsylvania County

Sheriff’s Office arrived at Morgan’s property. Deputy Mele spoke with McKinney and Compton

and informed them that the Sheriff’s Office had received a “complaint about the goats on the

property being hit with possible sticks or poles.” When the deputy asked them what had

happened to the goats, McKinney claimed “[t]hat the goats had been picked up that morning” by

a disposal company. The deputy then left without conducting a search of the property.



       2
           We use initials for each of Morgan’s neighbors in an effort to better protect their
privacy.
                                                  -2-
       Deputy Mele then spoke with Morgan’s neighbors. C.P. showed the deputy cell phone

video footage that she had taken of what had just occurred with the goats. After viewing this

footage, Deputy Mele became “worried that there were injured animals” in Morgan’s backyard and

returned to Morgan’s property. Deputy Mele spoke with Compton and McKinney again and this

time also spoke with Morgan, who also claimed that a disposal company had picked up the goats

that morning. Morgan consented to a search of her property. During the deputies’ search of the

property, they “found two deceased goats” in two separate locations—each of which was

covered.

       A subsequent search of Compton’s cell phone revealed several videos depicting the

group’s attack on the goats.3 In one video, Haefele had armed himself with a “spiked mace,”

which is essentially a wooden club with metal spikes protruding from one end. He violently

swung the weapon at one of the goats, but he missed the goat and struck a wooden structure

instead. As the goat ran from Haefele, Compton exclaimed, “Strike one! That woulda taken its

head right off, dude!” Haefele then instructed Compton to hand him some goat feed and poured

it on the ground. As the goats ate, Haefele swung at and hit one of the goats with the spiked

club, which caused both goats to flee. Haefele continued to seek out opportunities to hit the

goats by again attempting to lure them toward him.

       As also recorded on the video, Morgan suggested that they just let her dogs kill the goats

instead, to which Compton exclaimed, “That’s awesome! That’s Animal Cruelty 101!” Morgan

then got the dogs agitated, released them into the goat pen, and repeatedly encouraged the dogs

to “get ‘em.” The dogs chased the goats for approximately five minutes but did not kill the

goats. Even as the dogs chased the goats, Haefele continued to move around the pen and hit the

goats with the spiked club. At one point, Compton instructed Haefele “to go after the weak one”

       3
          The Commonwealth entered the videos taken from Compton’s cell phone into evidence
at trial without objection.
                                            -3-
and exclaimed that the goat had “too much pep left in his step.” When one of the goats climbed

onto a wooden structure in the goat pen, Haefele took the opportunity to strike it with the spiked

club—knocking the goat to the ground. One of the men joked, “That was his homerun swing

right there!” Throughout the attack on the goats, the group can be heard gleefully making jokes

and laughing about causing the goats’ injuries and suffering.

       After several blows from the spiked club and several minutes of being chased by

Morgan’s dogs, Morgan lamented that the goats just would not die. Compton offered to retrieve

his shotgun from the nearby house, but he did not ultimately retrieve it. In a second video,

McKinney grabbed one of the goats and slashed at the goat’s neck with a machete4 until it could

no longer run away. The goat bleated and writhed as it died. In a third video, Haefele grabbed

hold of the other goat, pinned it down, and repeatedly struck at the goat’s neck with a machete.

Despite numerous blows, the goat was still breathing so McKinney approached and cut its throat

with a knife.

       Haefele, Compton, McKinney, and Morgan were tried jointly in a bench trial on January

6, 2021. At trial, Dr. Jaime Weisman testified as an “expert in veterinary pathology and

forensics.” She testified that she performed a necropsy on the two goats. During the necropsies,

she observed that one goat had “a minimum of four chop wounds to the neck and the head” and

that the other goat had “a minimum of six chop wounds” to the neck and back of the head. She

testified that “the chop wounds are gonna be the root cause” of the goats’ deaths, but that she

also found evidence of bleeding in the brain. She agreed that “[t]hese animals suffered” before

they died.




       4
        Upon review of the video recordings in the record, Haefele and McKinney appear to use
a machete to hack at the goats’ necks. At trial, Dr. Montgomery-Rodgers refers to the blade as a
“curved brush axe.”
                                                -4-
       The Commonwealth also called Dr. Lincoln Montgomery-Rodgers to testify as an expert

in “livestock veterinary medicine.” He testified that the American Veterinary Medical

Association (“AVMA”) “has extensive guidelines on what constitutes acceptable methods of

euthanasia for a variety of species.” According to Dr. Montgomery-Rodgers’s testimony, the

AVMA specifically prohibits the use of “[b]lunt force trauma” on certain animals, such as cattle,

sheep, and goats, “because of the thickness of the skull.” He explained that these guidelines are

also “used by the meat packing industry” to establish “what would constitute the least painful or

most efficient way to dispatch an animal.” He agreed that “a spiked mace” was not an

acceptable way to kill a goat. In addition, he testified that “the most common method for

at-home slaughter [of a goat] would be a gunshot to the head to render the animal unconscious,

and then severing the jugular vein and carotid arteries with a sharp knife to exsanguinate the

animal and actually kill him.”

       The trial judge convicted Haefele of two counts of maliciously maiming the livestock of

another, in violation of Code § 18.2-144, and two counts of conspiring to maliciously maim the

livestock of another.5 Haefele now appeals to this Court.

                                     II. ANALYSIS

       On appeal, Haefele contends that he could not be convicted under Code § 18.2-144

“because the defendant [Haefele] was acting with the permission of, and in concert with, the


       5
         The trial court also convicted Compton and McKinney of two counts of maliciously
maiming the livestock of another and two counts of conspiracy. Haefele, Compton, and
McKinney filed petitions for appeal to this Court, which this Court denied by orders dated
October 21, 2021. Subsequently, Compton and Haefele filed a three-judge demand for a writ
panel with this Court. On January 21, 2022, this Court granted Compton and Haefele their
appeals pursuant to amendments to Code § 17.1-407 (effective January 1, 2022). McKinney
chose to file a petition for appeal with the Supreme Court of Virginia, which the Supreme Court
refused.
       Morgan, as the owner of the animals, could not be convicted under Code § 18.2-144 and
was instead convicted of two counts of misdemeanor animal cruelty—in violation of Code
§ 3.2-6570—and was sentenced to twelve months in jail for each conviction.
                                                 -5-
owner of the animals in question.” He argues “that all crimes relating to property in Chapter 5 of

[Title 18.2 of] the Code of Virginia, have some element, express or otherwise, of trespass against

the interests of another (person or entity).” He argues that Code § 18.2-144, which is located in

that portion of the Code, requires the Commonwealth to show “the trespass against the animal

owner’s property, as well as the crime against the animal itself.”

                               A. Interpreting Code § 18.2-144

       Haefele’s argument requires this Court to analyze Code § 18.2-144. “Statutory

interpretation is a question of law which we review de novo.” Wright v. Commonwealth, 278

Va. 754, 759 (2009) (citing Washington v. Commonwealth, 272 Va. 449, 455 (2006)). “When

construing a statute, our primary objective is ‘to ascertain and give effect to legislative intent,’ as

expressed by the language used in the statute.” Blake v. Commonwealth, 288 Va. 375, 381

(2014) (quoting Cuccinelli v. Rector, Visitors of the Univ. of Va., 283 Va. 420, 425 (2012)).

“[W]e must assume that ‘the legislature chose, with care, the words it used when it enacted the

relevant statute, and we are bound by those words as we interpret the statute.’” City of Va.

Beach v. ESG Enters., Inc., 243 Va. 149, 153 (1992) (quoting Barr v. Town & Country Props.,

Inc., 240 Va. 292, 295 (1990)). Consequently, we “apply[ ] the plain meaning of the words

unless they are ambiguous or would lead to an absurd result.” Wright, 278 Va. at 759 (citing

Washington, 272 Va. at 455).

       Code § 18.2-144 provides, in relevant part,

               Except as otherwise provided for by law, if any person maliciously
               shoot, stab, wound or otherwise cause bodily injury to, or
               administer poison to or expose poison with intent that it be taken
               by, any horse, mule, pony, cattle, swine or other livestock of
               another, with intent to maim, disfigure, disable or kill the same, or
               if he do any of the foregoing acts to any animal of his own with
               intent to defraud any insurer thereof, he shall be guilty of a Class 5
               felony.



                                                 -6-
(Emphasis added). In this case, the plain language of this statute required the Commonwealth to

prove (1) that the accused shot, stabbed, wounded, or otherwise caused bodily injury to

livestock; (2) that the accused acted maliciously; (3) that the accused intended to maim,

disfigure, disable or kill the livestock; and (4) that the livestock belonged to another person. See

id.

        Haefele argues that he could not be convicted of violating Code § 18.2-144 because he

acted “with the permission of the owner of the animals.” Noticeably absent from the statute,

however, is any language limiting the application of Code § 18.2-144 to those cases where the

accused acted against the will of the owner. Adopting Haefele’s construction of this statute

would require this Court to add words to the statute that the General Assembly did not include.

However, “[w]here the General Assembly has expressed its intent in clear and unequivocal

terms, it is not the province of the judiciary to add words to the statute or alter its plain

meaning.” Hill v. Commonwealth, 73 Va. App. 206, 213 (2021) (quoting Jackson v. Fid. &

Deposit Co. of Md., 269 Va. 303, 313 (2005)), aff’d, ___ Va. ___ (Aug. 11, 2022). As the

Supreme Court has directed, “Virginia courts ‘presume that the legislature chose, with care, the

words it used when it enacted the relevant statute.’” Tvardek v. Powhatan Vill. Homeowners

Ass’n, Inc., 291 Va. 269, 277 (2016) (quoting Zinone v. Lee’s Crossing Homeowners Ass’n, 282

Va. 330, 337 (2011)). “The act of choosing carefully some words necessarily implies others are

omitted with equal care.” Rickman v. Commonwealth, 294 Va. 531, 540 n.3 (2017) (emphasis

added) (quoting Cent. Va. Obstetrics & Gynecology Assocs., P.C. v. Whitfield, 42 Va. App. 264,

280 (2004)). Therefore, the absence of any language in the statute limiting Code § 18.2-144 to

those who act without the consent of the owner demonstrates that the General Assembly did not

intend to include such words in Code § 18.2-144. See Haba v. Commonwealth, 73 Va. App. 277,




                                                  -7-
291 (2021) (holding that the absence of certain limiting language in a statute “signifies that the

legislature did not intend to provide such limits”).

       Haefele’s argument heavily relies on the statute’s location within the Virginia Code.

However, this Court is bound by the words of the statute, not its heading or location within the

Code. See Jones v. Div. of Child Support Enf’t on Behalf of Owens, 19 Va. App. 184, 189 (1994)

(“It is well-settled, however, that the words of the statute, not its heading, carry the force of law.”

(citing Ritholz v. Commonwealth, 184 Va. 339, 367 (1945))). Furthermore, a review of other

statutes within the same part of the Virginia Code (Article 7 of Chapter 5 of Title 18.2, “Damage

to and Tampering with Property”) reveals that, in some of those other statutes, the General

Assembly chose to include express language criminalizing only those actions taken without the

owner’s consent.6 Clearly, if the General Assembly had wanted to include such language in

Code § 18.2-144, it could have done so.

       Given that the General Assembly chose not to include such limiting language in this

particular statute, we must presume that it did so intentionally, and we have no authority to add

words to the statute or to alter its plain meaning. Consequently, we hold that the plain language

of Code § 18.2-144 criminalizes all malicious wounding of the livestock of another person—

regardless of whether the owner of the livestock actually authorized the malicious act.

                            B. Whether Haefele Acted with Malice

       Next, we address whether the trial court had sufficient evidence to find that Haefele acted

with malice. Haefele argues that the Commonwealth failed to prove he acted with malice

because “the owner of the goats had given him permission to act against the goats” and therefore

he believed that “he was not acting wrongfully.”

       6
          See, e.g., Code §§ 18.2-146 (criminalizing the destruction of another person’s vehicle,
aircraft, boat, or vessel “against the will or without the consent of the owner”); 18.2-147
(criminalizing the entering or setting in motion of a vehicle, aircraft, boat, locomotive or rolling
stock of a railroad “without the consent of the owner or person in charge of [the] vehicle”).
                                                  -8-
        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663 (2003) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light most favorable to the

Commonwealth, as we must since it was the prevailing party in the trial court,” Riner v.

Commonwealth, 268 Va. 296, 330 (2004), “[w]e must instead ask whether ‘any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt,’” Crowder,

41 Va. App. at 663 (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003) (en banc)).

“This familiar standard gives full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319.

        “Whether or not an accused acted with malice is generally a question of fact and may be

proved by circumstantial evidence.” Canipe v. Commonwealth, 25 Va. App. 629, 642 (1997).

“In making the determination whether malice exists, the fact-finder must be guided by the

quality of the defendant’s conduct, its likelihood of causing death or great bodily harm, and

whether it was volitional or inadvertent . . . .” Id. at 642-43 (alteration in original) (quoting

Essex v. Commonwealth, 228 Va. 273, 282 (1984)).

        “Malice inheres in the doing of a wrongful act intentionally, or without just cause or

excuse, or as a result of ill will.” Burkeen v. Commonwealth, 286 Va. 255, 259 (2013) (footnote

omitted) (quoting Dawkins v. Commonwealth, 186 Va. 55, 61 (1947)). “Malice is evidenced

either when the accused acted with a sedate, deliberate mind, and formed design, or committed a

purposeful and cruel act without any or without great provocation.” Synan v. Commonwealth, 67

Va. App. 173, 187 (2017) (quoting Robertson v. Commonwealth, 31 Va. App. 814, 823 (2000)).

“Malice may be inferred from the ‘deliberate use of a deadly weapon unless, from all the

                                                  -9-
evidence, [there is] reasonable doubt as to whether malice existed.’” Fletcher v. Commonwealth,

72 Va. App. 493, 507 (2020) (alteration in original) (quoting Strickler v. Commonwealth, 241

Va. 482, 495 (1991)). “A ‘common theme running through [the definitions of malice] is a

requirement that a wrongful act be done wilfully or purposefully.’” Avent v. Commonwealth,

279 Va. 175, 202 (2010) (alteration in original) (quoting Essex, 228 Va. at 280).

        Here, the record clearly shows that Haefele cruelly, brutally, and repeatedly struck the

small, defenseless goats with a spiked club without any provocation whatsoever—and with

evident enjoyment. For approximately ten minutes, Haefele roamed the goat pen, seeking out

opportunities to strike the goats with the spiked club. When the goats fled, Haefele lured the

goats closer to himself using feed for the goats—making it easier for him to strike at them with

the spiked club. When the repeated blows to the goats failed to kill them, Haefele grabbed hold

of one of the goats, pinned it beneath his knee, and chopped at the goat’s neck several times with

a machete as it bleated, bled, and writhed in pain. Dr. Weisman testified that the goats suffered

before they died, and Dr. Montgomery-Rodgers testified that blunt force simply is not an

acceptable method of killing goats because their skulls are too thick for such methods to

effectively and efficiently kill the animal without inflicting more pain than necessary.

Furthermore, the videos show Haefele and his associates thoroughly enjoying this exercise of

brutality. They laughed and joked about causing the goats’ injuries and suffering throughout the

attack—calling “strikes” and “home runs” as Haefele swung at the goats. Consequently, a

rational factfinder certainly could have reasonably inferred that Haefele cruelly beat the goats

inflicting needless suffering on them for his and his co-defendants’ amusement. See Meade v.

Commonwealth, 74 Va. App. 796, 806 (2022) (“[W]e, on appellate review, view video evidence

. . . for the limited purpose of determining whether any rational factfinder could have viewed it

as the trial court did.”).

                                               - 10 -
       Therefore, the evidence clearly supports the trial court’s conclusion that Haefele

committed “a purposeful and cruel act” sufficient to infer that Haefele acted with malice. See

Synan, 67 Va. App. at 187. Although owners of livestock certainly have the right to employ

others in properly euthanizing or slaughtering their animals, the manner used by Haefele to bring

about the goats’ painful deaths in this case clearly demonstrates that he acted with malicious

intent. In short, Haefele acted cruelly and brutally, inflicting great amounts of pain and injury on

the goats by repeatedly striking them with multiple deadly weapons (e.g., the spiked club and the

machete)—resulting in a prolonged, especially painful death. See Pannill v. Commonwealth, 185

Va. 244, 254 (1946) (describing a deadly weapon as “one which is likely to produce death or

great bodily injury from the manner in which it is used”). For all of these reasons, we certainly

cannot say that no rational factfinder could have found the evidence sufficient to conclude that

Haefele maliciously caused bodily injury to the goats with the intent to maim, disfigure, disable,

or kill them. Therefore, we affirm Haefele’s two convictions for maliciously maiming the

livestock of another.

                          C. Haefele’s Conspiracy Convictions

       Haefele also contends that the trial court erred in convicting him of conspiring to

maliciously maim another person’s livestock because “the Commonwealth failed to prove the

underlying felony offense[s].” Given that the trial court certainly did not err in convicting

Haefele under Code § 18.2-144, as noted supra, Haefele’s only argument in support of his

second assignment of error fails, and we uphold the trial court’s convictions of Haefele for

conspiring to maliciously maim another person’s livestock.

                                       III. CONCLUSION

       In short, the plain language of Code § 18.2-144 criminalizes the malicious maiming of

another person’s livestock—regardless of whether the accused had the owner’s permission to

                                               - 11 -
commit the act. The evidence in this case clearly supports the conclusion that Haefele

committed a purposeful and cruel act. He brutally, cruelly, and repeatedly struck the small,

defenseless goats with a spiked club in order to kill them, and he chopped and sawed at the neck

of one of the goats with a machete in an attempt to kill it. Throughout the cruel attack, he and

his group of co-defendants laughed at and made jokes about the goats’ suffering. Given this

evidence, we certainly cannot say that no rational factfinder could have concluded that Haefele

maliciously caused bodily injury to the goats with the intent to kill them. Finally, given that the

trial court did not err in convicting Haefele under Code § 18.2-144, Haefele’s only argument in

support of his second assignment of error challenging his conspiracy convictions is without

merit. Therefore, we uphold Haefele’s convictions for maliciously maiming the livestock of

another and for conspiring to maliciously maim the livestock of another.7

                                                                            Affirmed and remanded.




       7
           The Commonwealth, in its brief, notes:

                The sentencing summary appears to contain an error because it
                reflects a total sentence imposed of 22 years and 12 months where
                the sentence imposed should total 18 years and 12 months. In such
                case, this Court should remand this case for the sole purpose of
                correcting the scrivener’s error in the sentencing order pursuant to
                Code § 8.01-428(B).

We appreciate the Commonwealth’s bringing this apparent scrivener’s error in the trial court’s
order to this Court’s attention, and we agree that the sentencing order does contain this apparent
scrivener’s error. Consequently, we affirm Haefele’s convictions, but remand the case to the
trial court for the limited purpose of correcting this scrivener’s error in Haefele’s final sentencing
order pursuant to Code § 8.01-428(B).
                                                - 12 -